DETAILED ACTION
Original claim 1- 35 were filed on November 21, 2019.  With the preliminary amendment of November 21, 2019, no claims have been cancelled, claims 3-6, 8-9, 11-14, 16-21, and 25-26 have been amended, and no claims have been added.  Claims 1-35 are pending.  
Election/Restrictions
As provided in 37 CFR 1.475:
(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories.
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(d) If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a)  and § 1.476(c). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(e) The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. 

Restriction is required under 35 U.S.C. 121 and/or 372 and CFR 1.475.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance 
Group I, claims 1-17, drawn to a recombinant protein comprising a functional polypeptide linked at the N-terminus with a spacer element comprising a peptide cleaving site that is 14-24 amino acids from the first amino acid of the functional polypeptide.
Group II, claims 18-26, drawn to a nucleic acid molecule encoding  a recombinant protein comprising a functional polypeptide linked at the N-terminus with a spacer element comprising a peptide cleaving site that is 14-24 amino acids from the first amino acid of the functional polypeptide, vectors and cells therewith, and methods of making the protein.
 Group III, claims 27-32, drawn to a separation matrix comprising a recombinant protein comprising a functional polypeptide linked at the N-terminus with a spacer element comprising a peptide cleaving site that is 14-24 amino acids from the first amino acid of the functional polypeptide.
Group IV, claims 33-35, drawn to a method of separating a recombinant protein comprising an immunoglobulin using a separation matrix comprising an immunoglobulin-binding polypeptide.
The inventions listed as groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The technical feature linking groups I-IV appears to be that they all relate to recombinant proteins comprising, at the N-terminus, a spacer with a protease cleavage site.  However, such recombinant proteins were known in the art.  For example, Li et al, 2012 teaches an lg-binding (4 copies of HDS mutant of protein A domain Z) fused at is N-terminal to a six amino acid spacer attached to the C-terminal of a Tev cleavage signal ("ENL YFQG"). The spacer is attached to the N-terminal alpha helix of the said lg­binding protein ("4HDS(+)") (p.18 par.83, SEQ ID NO.10, Fig.4), which anticipates claim 1.   
Species Election
Each of groups I-IV encompasses distinct species. The species are independent or distinct because, as disclosed, the different species have the mutually exclusive characteristics for each identified species and/or these species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species for prosecution on the merits, as set forth below.  (See MPEP 803.02, 808.01(a), and Fed Reg 2002, Vol76, No27, SecA4.) The claims shall be thus restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 18, 27, and 33 are generic.  
 Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
For each bullet set forth below, applicants are required to elect one specific species for initial prosecution.  In addition, in the interest of compact prosecution, understanding applicants’ invention at the earliest possible time, and identifying allowable subject matter the following is requested.
If the elected species is encompassed by a recited obvious sub-genus, applicants are requested to identify all members of the obvious sub-genus.  MPEP 803.02, 808.01(a)
If the elected species is encompassed by a recited proper Markush group, applicants are requested to identify all members of the proper Markush group.  In addition, applicants are requested to identify the common, distinctive core structure shared by said members and the common, specific function that flows from said distinctive core structure said structure and function being mainly responsible for the function in the claimed invention (MPEP 706.03(y)(II)(A)).  In this regard, MPEP 803.02 (III)(B) states: “The examiner should not invite 1.
There is no restriction among members of an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated obvious sub-genus or the designated proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or an identified proper Markush group will be considered to be patentably distinct and restriction applies. 
Each election of species must be consistent with the election of all other species.  For example, the election of a sequence for the immunoglobulin binding domain in claims 11 and 13 must be the same.
If group I (claims 1-17) is elected, elect:
One of: (i) the functional protein is not an immunoglobulin-binding polypeptide or (ii) the functional protein is an immunoglobulin-binding polypeptide (claim 2).  ►If (i) the functional protein is not an immunoglobulin-binding polypeptide is elected, further elect: one specific function for the functional protein (claim 2).
One of: (i) the N-terminus proximal structural unit of the functional protein is not an alpha-helix or (ii) the N-terminus proximal structural unit of the functional protein is an alpha-helix (claim 3).
One of: (i) the functional polypeptide does not comprise at least three alpha helices or (ii) the functional polypeptide comprises at least three alpha helices. ►If (ii) the functional polypeptide comprises at least three alpha helices is elected, further elect: one specific number of alpha helices (claim 4).
One of: (i) the N-terminal spacer does not comprise at most two amino acid residues selected from the group consisting of lysine and arginine or (ii) the N-terminal spacer comprises at most two amino acid residues selected from the group consisting of lysine and arginine (claim 5).
One of: (i) the N-terminal spacer does not consist of 8-24 amino acid residues or (ii) N-terminal spacer consists of 8-24 amino acid residues (claim 6).
One of: (i) the N-terminal spacer does not comprise an amino acid sequence having at least 80% sequence identity to SEQ ID NOS.: 16-18, 29-30, 33-40, 43-45 or 47  or (ii the N-terminal spacer comprises an amino acid sequence having at least 80% sequence identity to SEQ ID NOS.: 16-18, 29-30, 33-40, 43-45 or 47  . ►If (ii) is elected, further elect one of: SEQ ID NO: 16-18, 29-30, 33-40, 43-45 or 47 (claims 7-8).
One of: (i) the functional or immunoglobulin-binding polypeptide does not comprise one or more Fc-binding domains derived from Staphylococcus aureus Protein A or (ii) the functional or immunoglobulin-binding polypeptide comprises one or more Fc-binding domains derived from Staphylococcus aureus Protein A (claim 9).  ►If (ii) is elected further elect one of: (a) the Fc-binding domains are not alkali-stabilized or (b) the Fc-binding domains are alkali-stabilized (claim 10). ►If (b) is elected, further elect one sequence selected from the group consisting of SEQ ID NOS: 1-11 and 48-64 (claim 11).  ► If (ii) is elected further elect one specific number of Fc domains.
One of: (i) the functional or immunoglobulin-binding polypeptides does not comprise an amino acid sequence having at least 90% sequence identity to one of SEQ ID NO:  1-13 and 48-93 or (ii) the functional or immunoglobulin-binding polypeptide comprises an amino acid sequence having at least 90% sequence identity to one of SEQ ID NO:  1-13 and 48-93. If (ii) is elected, elect one specific sequence
One of: (i) not further comprising at, or adjacent to, the C-terminus a coupling moiety or (ii) further comprising at, or adjacent to, the C-terminus a coupling moiety (claim 14).  ►If (ii) further comprising at, or adjacent to, the C-terminus a coupling moiety is elected further elect one of: (a) the coupling moiety does not comprise a cysteine residue and/or a plurality of lysine residues, (b) the coupling moiety comprises a cysteine residue, (c) the coupling moiety comprises a plurality of lysine residues, or (d) the coupling moiety comprises a cysteine residue and a plurality of lysine residues (claim 15).
One of: (i) the N-terminal spacer is not alkali stable or (ii) the N-terminal spacer is alkali stable (claim 16). 
One of: (i) the N-terminal spacer does not consist of amino acid residues selected from the group consisting of alanine, aspartic acid, glutamine, glutamic acid, glycine, histidine, lysine, phenylalanine, serine, threonine, tryptophan, tyrosine and valine or (ii) the N-terminal spacer consists of amino acid residues selected from the group consisting of alanine, aspartic acid, glutamine, glutamic acid, glycine, histidine, lysine, phenylalanine, serine, threonine, tryptophan, tyrosine and valine. ►If (ii) is elected further elect: (a) one specific amino acid or (b) one specific combination of amino acids (claim 17). 

If group II (claims 18-26) is elected, elect:
One of: (i) signal peptide does not comprise an amino acid sequence having at least 80% sequence identity to SEQ ID NO:  14 or 15, (ii) signal peptide comprises an amino acid sequence having at least 80% sequence identity to SEQ ID NO:  14, or (iii) signal peptide comprises an amino acid sequence having at least 80% sequence identity to SEQ ID NO:  15, or (iv) signal peptide comprises an amino acid sequence having at least 80% sequence identity to SEQ ID NO:  14 and 15 (claims 19-20).  

If group III (claims 27-32) is elected, elect:
One of: (i) not porous particles or (ii) porous particles (claim 28).
One of: (i) not cross-linked polysaccharide or (ii) cross-linked polysaccharide (claim 29).
One of: (i) not covalently linked via a thioether bond or (ii) covalently linked via a thioether bond (claim 30).
One of: (i) not covalently linked via an amide bond or (ii) covalently linked via an amide bond (claim 31). 
One of: (i) the separation matrix is not alkali stable or (ii) the separation matrix is alkali stable (claim 32).

If group IV (claims 33-35) is elected, elect:
One of: (i) the recombinant protein does not comprise one or more Fc-binding domains derived from Staphylococcus aureus Protein A or (ii) the recombinant protein comprises one or more Fc-binding domains derived from Staphylococcus aureus Protein A (claim 34).
One of: (i) at least 0.1 M NaOH or KOH (ii) at least 0.5 M NaOH or KOH, or (iii) 0.5-2.5 NaOH or KOH, or (iv) none of (i)-(iii) (claim 35).
 
As stated above, if Applicants believe that the elected species is encompassed by a specific sub-genus for which the species are obvious over each other or a proper Markush group of species, identification of the members of said obvious sub-genus or identification of the members of said proper Markush group is requested.  There is no restriction among members of such an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated sub-genus of species that are obvious over each other or the proper Markush group and, if allowable, additional species will 
Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of an invention and species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species.  Failure to do so will be deemed non-responsive.
 The election of an invention and species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention and species.
Should Applicants traverse on the ground that the inventions or species are not patentably independent or distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention or species.
If restriction between product and process claims has been required, the following applies.  Where Applicant elects claims directed to a product, and the product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the Official Gazette notice dated March 26, 1996 (1184 O.G. 86; see also M.P.E.P. 821.04, In re Ochiai, and In re Brouwer).  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right, if the amendment is presented prior 
If restriction between combination and subcombination inventions has been required, the following applies. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, it is required that, when referring to the specification, the page numbers of the specification as filed be pointed to, not paragraphs of the published application or subsequent specification filings.  This is necessary as, the 
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11am-7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 706.03(y), subsection III), and all other conditions of patentability have been satisfied (MPEP 803.02 (III)(D)).